IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                           NO. AP-75,836



                   EX PARTE TONY WAYNE ANDERSON, Applicant



               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
               CAUSE NO. 13,785-93 IN THE 402 ND DISTRICT COURT
                            FROM WOOD COUNTY



        Per curiam.

                                           OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of murder and

sentenced to life imprisonment and a $5,000 fine.

        Applicant contends that his counsel rendered ineffective assistance because he failed to

pursue an appeal when Applicant requested him to do so. We remanded this application to the trial

court for findings of fact and conclusions of law.

        The trial court found that Applicant was not entitled to appeal because the sentence imposed
was within the applicable range of punishment. However, Applicant’s plea agreement specifically

stated that there would be no agreement or restriction as to the sentence Applicant could receive.

Applicant’s plea of guilty is not be challengeable on appeal, but Applicant is entitled to appeal any

issues regarding his sentencing. We find, therefore, that Applicant is entitled to the opportunity to

file an out-of-time appeal of the judgment of conviction in Cause No. 13,785-93 from the 402nd

Judicial District Court of Wood County. Applicant is ordered returned to that time at which he may

give a written notice of appeal so that he may then, with the aid of counsel, obtain a meaningful

appeal. All time limits shall be calculated as if the sentence had been imposed on the date on which

the mandate of this Court issues. We hold that, should Applicant desire to prosecute an appeal, he

must take affirmative steps to file a written notice of appeal in the trial court within 30 days after the

mandate of this Court issues.

        Applicant’s remaining claims are dismissed. Ex Parte Torres, 943 S.W.2d 469 (Tex. Crim.

App. 1997).

Delivered: February 6, 2008
Do Not Publish